concurred with the opinion delivered so far as it went. The defendant Ward, in his answer, says that part of the consideration for the note was a previous misrepresentation by Lancaster in selling lands which proved to be of inferior quality. The jury cannot take this into consideration; because it neither relates to the issues to be tried by them, nor is it known at this time to be material in any other point of view, there being no statement in the answer that Lancaster was liable *Page 434 
on his contract for any deficiency in the quality of the land previously sold. Many of the arguments used by the counsel more properly apply to the merits of the cause than the trial of these issues; and therefore need not be taken into consideration at all by the jury.